1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     URBAN FAB CORP., a California                Case No.: 2:18−cv−05425−SVW−RAO
12
     Corporation;
13
                                                  [PROPOSED] STIPULATED
14                Plaintiff,                      PROTECTIVE ORDER
15                vs.
16
17   BELK ECOMMERCE LLC, a North
     Carolina limited liability company;
18   KELLWOOD APPAREL, LLC d/b/a
19   JOLT, a Delaware limited liability
20   company; DAVID FALWELL, an
     Individual; and DOES 1-10, inclusive,
21
22               Defendants.
23
24
25
26
27
28
                                                   1
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              BN 33952093v1
1    1.    A. PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary, competitively sensitive, or private information for which special
4    protection from public disclosure and from use for any purpose other than
5    prosecuting this litigation may be warranted. Accordingly, the parties hereby
6    stipulate to and petition the Court to enter the following Stipulated Protective
7    Order. The parties acknowledge that this Order does not confer blanket protections
8    on all disclosures or responses to discovery and that the protection it affords from
9    public disclosure and use extends only to the limited information or items that are
10   entitled to confidential treatment under the applicable legal principles.
11         B. GOOD CAUSE STATEMENT
12         This action is likely to involve trade secrets, customer and pricing lists and
13   other valuable research, development, commercial, financial, technical and/or
14   proprietary information for which special protection from public disclosure and
15   from use for any purpose other than prosecution of this action is warranted. Such
16   confidential and proprietary materials and information consist of, among other
17   things, confidential business or financial information, information regarding
18   purchase and sale prices of fabric or garments by suppliers, manufacturers,
19   importers, distributors and/or fashion retailers, information regarding business
20   practices, information regarding the creation, purchase or sale of graphics, artwork,
21   and/or designs used on textiles and garments, or other confidential, financial,
22   and/or commercial information (including information implicating privacy rights of
23   third parties), information generally unavailable to the public, or which may be
24   privileged or otherwise protected from disclosure under state or federal statutes,
25   court rules, case decisions, or common law. Accordingly, to expedite the flow of
26   information, to facilitate the prompt resolution of disputes over confidentiality of
27   discovery materials, to adequately protect information the parties are entitled to
28   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                                   2
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              BN 33952093v1
1    of such material in preparation for and in the conduct of trial, to address their
2    handling at the end of the litigation, and serve the ends of justice, a protective order
3    for such information is justified in this matter. It is the intent of the parties that
4    information will not be designated as confidential for tactical reasons and that
5    nothing be so designated without a good faith belief that it has been maintained in a
6    confidential, non-public manner, and there is good cause why it should not be part
7    of the public record of this case.
8           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
9    SEAL
10          The parties further acknowledge, as set forth in Section 12.3, below, that this
11   Stipulated Protective Order does not entitle them to file confidential information
12   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
13   and the standards that will be applied when a party seeks permission from the
14   Court to file material under seal.
15          There is a strong presumption that the public has a right of access to judicial
16   proceedings and records in civil cases. In connection with non-dispositive
17   motions, good cause must be shown to support a filing under seal. See Kamakana
18   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
19   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
20   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
21   protective orders require good cause showing), and a specific showing of good
22   cause or compelling reasons with proper evidentiary support and legal justification,
23   must be made with respect to Protected Material that a party seeks to file under
24   seal. The parties’ mere designation of Disclosure or Discovery Material as
25   CONFIDENTIAL does not— without the submission of competent evidence by
26   declaration, establishing that the material sought to be filed under seal qualifies as
27   confidential, privileged, or otherwise protectable—constitute good cause.
28
                                                   3
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              BN 33952093v1
1          Further, if a party requests sealing related to a dispositive motion or trial,
2    then compelling reasons, not only good cause, for the sealing must be shown, and
3    the relief sought shall be narrowly tailored to serve the specific interest to be
4    protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
5    2010). For each item or type of information, document, or thing sought to be filed
6    or introduced under seal in connection with a dispositive motion or trial, the party
7    seeking protection must articulate compelling reasons, supported by specific facts
8    and legal justification, for the requested sealing order. Again, competent evidence
9    supporting the application to file documents under seal must be provided by
10   declaration.
11         Any document that is not confidential, privileged, or otherwise protectable
12   in its entirety will not be filed under seal if the confidential portions can be
13   redacted. If documents can be redacted, then a redacted version for public
14   viewing, omitting only the confidential, privileged, or otherwise protectable
15   portions of the document, shall be filed. Any application that seeks to file
16   documents under seal in their entirety should include an explanation of why
17   redaction is not feasible.
18
19   2.    DEFINITIONS
20         2.1      Action: This pending federal lawsuit entitled Urban Fab Corp. v.
21   Belk Ecommerce LLC, et al. (Case No. 2:18-cv-05425-SVW-RAO).
22         2.2      Challenging Party: a Party or Non-Party that challenges the
23   designation of information or items under this Order.
24         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
25   how it is generated, stored or maintained) or tangible things that qualify for
26   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
27   the Good Cause Statement.
28         2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
                                                      4
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                 BN 33952093v1
1    their support staff).
2           2.5    Designating Party: a Party or Non-Party that designates information or
3    items that it produces in disclosures or in responses to discovery as
4    “CONFIDENTIAL.”
5           2.6    Disclosure or Discovery Material: all items or information, regardless
6    of the medium or manner in which it is generated, stored, or maintained (including,
7    among other things, testimony, transcripts, and tangible things), that are produced
8    or generated in disclosures or responses to discovery in this matter.
9           2.7    Expert: a person with specialized knowledge or experience in a matter
10   pertinent to the litigation who has been retained by a Party or its counsel to serve
11   as an expert witness or as a consultant in this Action.
12          2.8    House Counsel: attorneys who are employees of a Party to this
13   Action.
14   House Counsel does not include Outside Counsel of Record or any other outside
15   counsel.
16          2.9    Non-Party: any natural person, partnership, corporation, association,
17   or other legal entity not named as a Party to this Action.
18          2.10 Outside Counsel of Record: attorneys who are not employees of a
19   party to this Action, but are retained to represent or advise a party to this Action
20   and have appeared in this Action on behalf of that party or are affiliated with a law
21   firm which has appeared on behalf of that party, and includes support staff.
22          2.11 Party: any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and their
24   support staffs).
25          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27          2.13 Professional Vendors: persons or entities that provide litigation
28   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                   5
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              BN 33952093v1
1    demonstrations, and organizing, storing, or retrieving data in any form or medium)
2    and their employees and subcontractors.
3          2.14   Protected Material: any Disclosure or Discovery Material that is
4    designated as “CONFIDENTIAL.”
5          2.15 Receiving Party: a Party that receives Disclosure or Discovery
6    Material from a Producing Party.
7
8    3.    SCOPE
9          The protections conferred by this Stipulation and Order cover not only
10   Protected Material (as defined above), but also (1) any information copied or
11   extracted from Protected Material; (2) all copies, excerpts, summaries, or
12   compilations of Protected Material; and (3) any testimony, conversations, or
13   presentations by Parties or their Counsel that might reveal Protected Material.
14         Any use of Protected Material at trial shall be governed by the orders of the
15   trial judge. This Order does not govern the use of Protected Material at trial.
16
17   4.    DURATION
18         Once a case proceeds to trial, information that was designated as
19   CONFIDENTIAL or maintained pursuant to this protective order used or
20   introduced as an exhibit at trial becomes public and will be presumptively
21   available to all members of the public, including the press, unless compelling
22   reasons supported by specific factual findings to proceed otherwise are made to the
23   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
24   (distinguishing “good cause” showing for sealing documents produced in
25   discovery from “compelling reasons” standard when merits-related documents are
26   part of court record). Accordingly, the terms of this protective order do not extend
27   beyond the commencement of the trial.
28
                                                  6
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             BN 33952093v1
1    5.      DESIGNATING PROTECTED MATERIAL
2            5.1 Exercise of Restraint and Care in Designating Material for Protection.
3            Each Party or Non-Party that designates information or items for protection
4    under
5    this Order must take care to limit any such designation to specific material that
6    qualifies under the appropriate standards. The Designating Party must designate
7    for
8    protection only those parts of material, documents, items, or oral or written
9    communications that qualify so that other portions of the material, documents,
10   items, or communications for which protection is not warranted are not swept
11   unjustifiably within the ambit of this Order.
12           Mass, indiscriminate, or routinized designations are prohibited.
13   Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to
16   impose unnecessary expenses and burdens on other parties) may expose the
17   Designating Party to sanctions.
18           If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, that Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21           5.2 Manner and Timing of Designations. Except as otherwise provided in
22   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24   under this Order must be clearly so designated before the material is disclosed or
25   produced.
26           Designation in conformity with this Order requires:
27                 (a) for information in documentary form (e.g., paper or electronic
28   documents, but excluding transcripts of depositions or other pretrial or trial
                                                    7
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               BN 33952093v1
1    proceedings), that the Producing Party affix at a minimum, the legend
2    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
3    contains protected material. If only a portion or portions of the material on a page
4    qualifies for protection, the Producing Party also must clearly identify the
5    protected portion(s) (e.g., by making appropriate markings in the margins).
6          A Party or Non-Party that makes original documents available for inspection
7    need not designate them for protection until after the inspecting Party has indicated
8    which documents it would like copied and produced. During the inspection and
9    before the designation, all of the material made available for inspection shall be
10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
11   documents it wants copied and produced, the Producing Party must determine
12   which documents, or portions thereof, qualify for protection under this Order.
13   Then, before producing the specified documents, the Producing Party must affix
14   the CONFIDENTIAL legend to each page that contains Protected Material. If only
15   a portion or portions of the material on a page qualifies for protection, the
16   Producing Party also must clearly identify the protected portion(s) (e.g., by making
17   appropriate markings in the margins);
18         (b) for testimony given in depositions that the Designating Party identify
19   the Disclosure or Discovery Material on the record, before the close of the
20   deposition all protected testimony, and that the testimony be separately marked by
21   the Court Reporter as Protected Material. When it appears that substantial portions
22   of the testimony may qualify for protection, but it is impractical to identify
23   separately each portion of testimony that is entitled to protection without
24   unnecessarily delaying the deposition, the Party or Non-Party that sponsors, offers,
25   or gives the testimony may invoke on the record (before the deposition is
26   concluded) a right to have an opportunity to review a rough draft of the transcript,
27   at the expense of the requesting party, and within 10 days after receipt of the rough
28   draft transcript, to identify the specific portions of the testimony as to which
                                                   8
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              BN 33952093v1
1    protection is sought, and to advise all other parties of the protection being sought.
2    Only those portions of the testimony that are appropriately designated for
3    protection within the 10 days shall be covered by the provisions of this Order. It
4    shall be the obligation of the Party seeking protection under this Order to ensure, at
5    the expense of the Party designating protection, that in preparing the certified
6    transcript the Court Reporter separately binds the pages containing Protected
7    Material, and affixes to the top of each such page the CONFIDENTIAL legend, as
8    instructed by the Party or Non-Party offering or sponsoring the witness or
9    presenting the testimony;
10         (c) for information produced in some form other than documentary and
11   for any other tangible items, that the Producing Party affix in a prominent place on
12   the exterior of the container or containers in which the information is stored the
13   CONFIDENTIAL legend. If only a portion or portions of the information
14   warrants protection, the Producing Party, to the extent practicable, shall identify
15   the protected portion(s).
16         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
17   failure to designate qualified information or items does not, standing alone, waive
18   the Designating Party’s right to secure protection under this Order for such
19   material. Upon timely correction of a designation, the Receiving Party must make
20   reasonable efforts to assure that the material is treated in accordance with the
21   provisions of this Order.
22
23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
25   designation of confidentiality at any time that is consistent with the Court’s
26   Scheduling Order.
27         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
28   resolution process under Local Rule 37.1 et seq.
                                                     9
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                BN 33952093v1
1          6.3       The burden of persuasion in any such challenge proceeding shall be
2    on the Designating Party. Frivolous challenges, and those made for an improper
3    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
4    parties), may expose the Challenging Party to sanctions. Unless the Designating
5    Party has waived or withdrawn the confidentiality designation, all Parties and Non-
6    Parties shall
7    continue to afford the material in question the level of protection to which it is
8    entitled under the Producing Party’s designation until the Court rules on the
9    challenge.
10
11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1       Basic Principles. A Receiving Party may use Protected Material that
13   is disclosed or produced by another Party or by a Non-Party in connection with this
14   Action only for prosecuting, defending, or attempting to settle this Action. Such
15   Protected Material may be disclosed only to the categories of persons and under
16   the conditions described in this Order. When the Action has been terminated, a
17   Receiving Party must comply with the provisions of Section 13 below (FINAL
18   DISPOSITION).
19         Protected Material must be stored and maintained by a Receiving Party at a
20   location and in a secure manner that ensures that access is limited to the persons
21   authorized under this Order.
22         7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
23   otherwise ordered by the Court or permitted in writing by the Designating Party, a
24   Receiving Party may disclose any information or item designated
25   “CONFIDENTIAL” only to:
26         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
27   well as employees of said Outside Counsel of Record to whom it is reasonably
28   necessary to disclose the information for this Action;
                                                    10
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               BN 33952093v1
1          (b) the officers, directors, and employees (including House Counsel) of
2    the Receiving Party to whom disclosure is reasonably necessary for this Action;
3          (c) Experts (as defined in this Order) of the Receiving Party to whom
4    disclosure is reasonably necessary for this Action and who have signed the
5    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
6          (d) the Court and its personnel;
7          (e) court reporters and their staff;
8          (f) professional jury or trial consultants, mock jurors, and Professional
9    Vendors to whom disclosure is reasonably necessary for this Action and who have
10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11         (g) the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information;
13         (h) during their depositions, witnesses, and attorneys for witnesses, in the
14   Action to whom disclosure is reasonably necessary provided: (1) the deposing
15   party requests that the witness sign “Acknowledgment and Agreement to Be
16   Bound” (Exhibit A); and (2) they will not be permitted to keep any confidential
17   information, unless otherwise agreed by the Designating Party or ordered by the
18   Court. Pages of transcribed
19   deposition testimony or exhibits to depositions that reveal Protected Material may
20   be separately bound by the court reporter, as provided for in Section 5.2(b), and
21   may not be disclosed to anyone except as permitted under this Stipulated
22   Protective Order; and
23         (i) any mediator or settlement officer, and their supporting personnel,
24   mutually agreed upon by any of the parties engaged in settlement discussions, and
25   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
26
27   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
28         IN OTHER LITIGATION
                                                   11
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              BN 33952093v1
1          If a Party is served with a subpoena or a court order issued in other litigation
2    that compels disclosure of any information or items designated in this Action as
3    “CONFIDENTIAL,” that Party must:
4          (a) promptly notify in writing the Designating Party. Such notification
5    shall include a copy of the subpoena or court order;
6          (b) promptly notify in writing the party who caused the subpoena or order
7    to issue in the other litigation that some or all of the material covered by the
8    subpoena or order is subject to this Protective Order. Such notification shall
9    include a copy of this Stipulated Protective Order; and
10         (c) cooperate with respect to all reasonable procedures sought to be
11   pursued by the Designating Party whose Protected Material may be affected.
12   If the Designating Party timely seeks a protective order, the Party served with
13   the subpoena or court order shall not produce any information designated in this
14   action as “CONFIDENTIAL” before a determination by the court from which the
15   subpoena or order issued, unless the Party has obtained the Designating Party’s
16   permission. The Designating Party shall bear the burden and expense of seeking
17   protection in that court of its confidential material and nothing in these provisions
18   should be construed as authorizing or encouraging a Receiving Party in this Action
19   to disobey a lawful directive from another court.
20
21   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
22         PRODUCED IN THIS LITIGATION
23         (a) The terms of this Order are applicable to information produced by a
24   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
25   produced by Non-Parties in connection with this litigation is protected by the
26   remedies and relief provided by this Order. Nothing in these provisions should be
27   construed as prohibiting a Non-Party from seeking additional protections.
28         (b) In the event that a Party is required, by a valid discovery request, to
                                                   12
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              BN 33952093v1
1    produce a Non-Party’s confidential information in its possession, and the Party is
2    subject to an agreement with the Non-Party not to produce the Non-Party’s
3    confidential information, then the Party shall:
4                 (1) promptly notify in writing the Requesting Party and the Non-Party
5    that some or all of the information requested is subject to a confidentiality
6    agreement with a Non-Party;
7                 (2) promptly provide the Non-Party with a copy of the Stipulated
8    Protective Order in this Action, the relevant discovery request(s), and a reasonably
9    specific description of the information requested; and
10                (3) make the information requested available for inspection by the
11   Non-Party, if requested.
12         (c) If the Non-Party fails to seek a protective order from this Court within
13   14 days of receiving the notice and accompanying information, the Receiving
14   Party may produce the Non-Party’s confidential information responsive to the
15   discovery request. If the Non-Party timely seeks a protective order, the Receiving
16   Party shall not produce any information in its possession or control that is subject
17   to the confidentiality agreement with the Non-Party before a determination by the
18   Court, unless otherwise required by the law or court order. Absent a court order to
19   the contrary, the Non-Party shall bear the burden and expense of seeking protection
20   in this Court of its Protected Material.
21
22   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23         If a Receiving Party learns that, by inadvertence or otherwise, it has
24   disclosed Protected Material to any person or in any circumstance not authorized
25   under this Stipulated Protective Order, the Receiving Party must immediately (a)
26   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
27   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
28   the person or persons to whom unauthorized disclosures were made of all the terms
                                                    13
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               BN 33952093v1
1    of this Order, and (d) request such person or persons to execute the
2    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
3    A.
4
5    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
6          PROTECTED MATERIAL
7          If a Receiving Party learns that, by inadvertence or otherwise, it has
8    disclosed Protected Material to any person or in any circumstance not authorized
9    under this Protective Order, the Receiving Party must immediately (a) notify in
10   writing the Designating Party of the unauthorized disclosures, (b) use its best
11   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
12   person or persons to whom unauthorized disclosure were made of all the terms of
13   this Order, and (d) request such person or persons to execute the
14   “Acknowledgement and Agreement to Be Bound” (Exhibit A).
15         When a Producing Party gives notice to Receiving Parties that certain
16   inadvertently produced material is subject to a claim of privilege or other
17   protection, the obligations of the Receiving Parties are those set forth in Federal
18   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
19   whatever procedure may be established in an e-discovery order that provides for
20   production without prior privilege review. Pursuant to Federal Rule of Evidence
21   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
22   of a communication or information covered by the attorney-client privilege or
23   work product protection, the parties may incorporate their agreement in the
24   stipulated protective order submitted to the Court.
25
26   12.   MISCELLANEOUS
27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
28   person to seek its modification by the Court in the future.
                                                  14
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             BN 33952093v1
1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
2    Protective Order, no Party waives any right it otherwise would have to object to
3    disclosing or producing any information or item on any ground not addressed in
4    this Stipulated Protective Order. Similarly, no Party waives any right to object on
5    any ground to use in evidence of any of the material covered by this Protective
6    Order.
7          12.3 Filing Protected Material. A Party that seeks to file under seal any
8    papers with the Court that contain any Protected Material must comply with Local
9    Civil Rule 79-5, and any pertinent Orders of the District Judge and Magistrate
10   Judge. Protected Material may only be filed under seal pursuant to a court order
11   authorizing the sealing of the specific Protected Material at issue. If a Party’s
12   request to file Protected Material under seal is denied by the Court, then the
13   Receiving Party may file the information in the public record unless otherwise
14   instructed by the Court.
15
16   13.   FINAL DISPOSITION
17         After the final disposition of this Action, as defined in Section 4, within 60
18   days of a written request by the Designating Party, each Receiving Party must
19   return all Protected Material to the Producing Party or destroy such material. As
20   used in this subdivision, “all Protected Material” includes all copies, abstracts,
21   compilations, summaries, and any other format reproducing or capturing any of the
22   Protected Material.
23         Whether the Protected Material is returned or destroyed, the Receiving Party
24   must submit a written certification to the Producing Party (and, if not the same
25   person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
26   (by category, where appropriate) all the Protected Material that was returned or
27   destroyed, and (2) affirms that the Receiving Party has not retained any copies,
28   abstracts, compilations, summaries or any other format reproducing or capturing

                                                    15
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               BN 33952093v1
1    any of the Protected Material. Notwithstanding this provision, Counsel are entitled
2    to retain an archival copy of all pleadings, motion papers, trial, deposition, and
3    hearing transcripts, legal memoranda, correspondence, deposition and trial
4    exhibits, expert reports, attorney work product, and consultant and expert work
5    product, even if such materials contain Protected Material. Any such archival
6    copies that contain or constitute Protected Material remain subject to this
7    Protective Order as set forth in Section 4 (DURATION).
8
9    14.   VIOLATION
10         Any violation of this Order may be punished by any and all appropriate
11   measures including, without limitation, contempt proceedings and/or monetary
12   sanctions
13
14
15
16
17
18
19
20
21
22
23
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   16
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              BN 33952093v1
1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2
     DATED: October 3, 2018
3
4    /s/ C. Yong Jeong
     C. Yong Jeong, Esq.
5
     Regina S. Zernay, Esq.
6    Attorneys for Plaintiff
7
     DATED: October 3, 2018
8
     /s/ Matthew L. Seror
9
     Matthew L. Seror, Esq.
10   Michael J. Worth, Esq.
     Attorneys for Defendants,
11
     BELK ECOMMERCE LLC and KELLWOOD APPAREL, LLC
12   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
13
14
15   DATED: October 3, 2018
16
17   ___________________________
     HON. ROZELLA A. OLIVER
18
     United States Magistrate Judge
19
20
21
22
23
24
25   ///
26   ///
27   ///
28   ///
                                                   17
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              BN 33952093v1
1                                            EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on ___________[date] in the case of Urban Fab Corp. v. Belk Ecommerce LLC, et
8    al. (Case No. 2:18-cv-05425-SVW-RAO). I agree to comply with and to be bound
9    by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose
12   in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15             I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint __________________________ [print
20   or type full name] of _______________________________________ [print or
21   type full address and telephone number] as my California agent for service of
22   process in connection with this action or any proceedings related to enforcement of
23   this Stipulated Protective Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27
     Signature: __________________________________
28
                                                      18
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                 BN 33952093v1
